The ruling of the Court below was affirmed on March 28, 1881, by the Supreme Court in the following opinion :
Per Curiam.
We are very clear, that, it does not lie in the mouth of the plaintiff to object to the organization of the Citizens’ Safe Deposit Bank, as a defence to the payment of his subscription. The Court very properly instructed the jury, that his ignorance of that which it was bis duty to know, shall not protect him, particularly when in its consequences it is injurious to- others. The assignments of error are not sustained.
Judgment affirmed.